         Case 3:18-cv-01631-VC Document 73 Filed 05/30/19 Page 1 of 4



 1   Tri Huynh
     4015 134th Avenue. S.E.
 2   Bellevue, WA 98006
     trimhuynh@outlook.com
 3
     Plaintiff, proceeding pro se
 4
     Theodore J. Boutrous, Jr., SBN 132099
 5   Rachel S. Brass, SBN 219301
     Gibson, Dunn & Crutcher LLP
 6   555 Mission Street, Suite 3000
     San Francisco, CA 94105
 7   Telephone:    (415) 393-8200
     Facsimile:    (415) 374-8458
 8   Email: tboutrous@gibsondunn.com
     Email: rbrass@gibsondunn.com
 9
     Eugene Scalia, SBN 151540
10   Ryan C. Stewart, (pro hac vice)
     Gibson, Dunn & Crutcher LLP
11   1050 Connecticut Avenue, N.W.
     Washington, DC 20036-5306
12   Telephone:     (202) 955-8500
     Facsimile:     (202) 530-9606
13   Email: escalia@gibsondunn.com
     Email: rstewart@gibsondunn.com
14
     Attorneys for Defendants
15   Walmart, Inc., Wal-Mart Associates, Inc., and Wal-Mart.com USA, LLC

16                                  UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18
     TRI HUYNH,                                     Case No.: 3:18-cv-01631-VC
19
                    Plaintiff,
20                                                  DEFENDANTS’ UNOPPOSED
            v.                                      ADMINISTRATIVE MOTION TO
21                                                  PERMIT INSURANCE CARRIER TO
     WAL-MART STORES, INC., a Delaware              ATTEND SETTLEMENT CONFERENCE
22   Corporation; WAL-MART ASSOCIATES,
                                                    BY TELEPHONE; [PROPOSED] ORDER
     INC., a Delaware Corporation; WAL-
23   MART.COM, INC., a Delaware Corporation;
     and DOES 1 through 50, inclusive.               Hearing:
24                                                   Date:        June 12, 2019
                    Defendants.                      Time:        11:00 a.m.
25                                                   Place:       Courtroom B, 15th Floor
                                                     Judge:       Hon. Laurel Beeler
26
27                                                  Complaint Filed:       March 15, 2018
                                                    Trial Date:            February 10, 2020
28
         DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO PERMIT INSURANCE CARRIER TO
                        ATTEND SETTLEMENT CONFERENCE BY TELEPHONE
                                      3:18-CV-01631-VC
         Case 3:18-cv-01631-VC Document 73 Filed 05/30/19 Page 2 of 4



 1           TO THE HONORABLE COURT AND ALL PARTIES HEREIN AND THEIR

 2   ATTORNEYS OF RECORD:

 3           Defendants Walmart Inc., Wal-Mart Associates, Inc., Wal-Mart.com USA, LLC

 4   (“Defendants” or “Walmart”), through their undersigned counsel of record, hereby respectfully

 5   request that representatives from Defendants’ insurance carrier Markel Corp. (“Markel”), be

 6   permitted to participate in the June 12, 2019 Settlement Conference by phone and, as grounds

 7   therefor, states as follows:

 8           1.      On December 20, 2018, the instant action was referred to the Honorable Magistrate

 9   Judge Laurel Beeler for settlement purposes.

10           2.      The Parties are scheduled to appear before Magistrate Judge Beeler on June 12,

11   2019 at 11:00 AM in San Francisco, CA.

12           3.      The Notice and Order Regarding Settlement Conference entered by Magistrate

13   Judge Beeler on January 10, 2019 requires that “[a]n insured party must appear with a

14   representative of the carrier with full authority to negotiate up to the limits of coverage.” Dkt. 55,

15   at 2:24–25.

16           4.      Walmart is insured for purposes of this matter by Markel, an insurance carrier

17   located in Bermuda. Representatives from Markel are located outside the United States and in-

18   person attendance at the Settlement Conference is accordingly difficult. Jennifer Salyer, an

19   interim claims representative from Markel, is committed to being available by telephone from

20   Bermuda at 441-279-3276 as necessary throughout the duration of the Settlement Conference.

21           5.      Ross Higman, Senior Associate General Counsel for Walmart, will attend the

22   Settlement Conference in person on Walmart’s behalf.

23           6.      Defendants notified Plaintiff of their intention to make this request during a meet

24   and confer call on May 22. Plaintiff stated that he has no objection to and does not oppose the

25   requested relief. In addition, before filing this unopposed motion, Defendants shared the motion

26   with Plaintiff, who confirmed he had no objection to the requested relief.

27           NOW, THEREFORE, Defendants respectfully request relief from the requirement of in-

28
                                                       1
         DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO PERMIT INSURANCE CARRIER TO
                        ATTEND SETTLEMENT CONFERENCE BY TELEPHONE
                                      3:18-CV-01631-VC
         Case 3:18-cv-01631-VC Document 73 Filed 05/30/19 Page 3 of 4



 1   person attendance by a representative of Walmart’s insurance carrier.

 2
      DATED: May 30, 2019                        Gibson, Dunn & Crutcher LLP
 3
 4                                               By: /s/ Rachel S. Brass
                                                     Rachel S. Brass
 5
                                                 Attorneys for Defendants
 6                                               Walmart, Inc., Wal-Mart Associates, Inc., and Wal-
                                                 Mart.com USA, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
        DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO PERMIT INSURANCE CARRIER TO
                       ATTEND SETTLEMENT CONFERENCE BY TELEPHONE
                                     3:18-CV-01631-VC
         Case 3:18-cv-01631-VC Document 73 Filed 05/30/19 Page 4 of 4



 1                                       [PROPOSED] ORDER

 2          The Court, having considered the Defendants’ Unopposed Administrative Motion to

 3   Permit Insurance Carrier to Attend Settlement Conference by Telephone, and for good cause

 4   appearing thereon, HEREBY ORDERS THAT:

 5          Defendants’ motion for relief from the requirement of in-person attendance by a

 6   representative of Defendants’ insurance carrier is hereby granted. A representative from

 7   Defendants’ insurance carrier may participate in the June 12, 2019 settlement conference by

 8   telephone rather than in person.

 9
10          IT IS SO ORDERED.

11
12   DATED: ________________
                                                 HON. LAUREL BEELER
13                                               MAGISTRATE JUDGE OF THE DISTRICT
                                                 COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
         [PROPOSED] ORDER RE: DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO PERMIT
              INSURANCE CARRIER TO ATTEND SETTLEMENT CONFERENCE BY TELEPHONE
                                       3:18-CV-01631-VC
